IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1265
                               Filed July 27, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOHNNEY RAY NOOTENBOOM,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert J. Blink,

Judge.



      Johnney Ray Nootenboom appeals his judgment and sentence, alleging

his guilty plea was not entered knowingly and voluntarily. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                           2


MULLINS, Judge.

       Johnney Ray Nootenboom appeals his judgment and sentence, alleging

his guilty plea was not entered knowingly and voluntarily because the district

court failed to advise him of the applicable special-sentence provision under Iowa

Code section 903B.2 (2015). Nootenboom concedes he failed to file a motion in

arrest of judgment, see Iowa R. Crim. P. 2.24(3)(a) (“A defendant’s failure to

challenge the adequacy of a guilty plea proceeding by motion in arrest of

judgment shall preclude the defendant’s right to assert such challenge on

appeal.”), but claims this failure does not preclude his appeal because the district

court failed to properly advise him, as required by Iowa Rule of Criminal

Procedure 2.8(2)(d),1 of the preclusive effect of such failure.

       At the guilty plea hearing, the district court stated:

               Between now and the time of your sentencing, you are
       entitled to file what is called a motion in arrest of judgment. That’s
       a fancy phrase, but what it really means is you are entitled, before
       you’re sentenced, to make an argument that the guilty plea process
       that we just went through this morning was somehow illegal or in
       some way did not comply with Iowa law. But the only way that you
       can make that argument is by filing that motion. And the motion
       has to be filed at least five days before the day that you are
       sentenced.

       The district court then asked if Nootenboom “underst[ood] that concept,” to

which Nootenboom responded, “Yes, Your Honor.”

       “We employ a substantial compliance standard in determining whether a

trial court has discharged its duty under rule 2.8(2)(d).”        State v. Straw, 709


1
  “The court shall inform the defendant that any challenges to a plea of guilty based on
alleged defects in the plea proceedings must be raised in a motion in arrest of judgment
and that failure to so raise such challenges shall preclude the right to assert them on
appeal.” Iowa R. Crim. P. 2.8(2)(d).
                                         3
N.W.2d 128, 132 (Iowa 2006); see also State v. Fisher, 877 N.W.2d 676, 681

(Iowa 2016). Here, the district court did not quote rule 2.8(2)(d) verbatim, instead

employing plain English to impart the rule’s requirements. The district court’s

instruction communicated both that a motion in arrest of judgment was “the only

way” to challenge or appeal the guilty plea and that this motion had to be filed not

less than five days before sentencing. See, e.g., State v. Stamps, No. 13-0989,

2014 WL 1494957, at *2 (Iowa Ct. App. Apr. 16, 2014) (finding sufficient the

district court’s statement, “If you think I have made a mistake in accepting your

guilty plea, you have to raise that in what’s called a motion in arrest of judgment.

It has time limits and has to be filed within forty-five days of today’s date or no

later than five days before sentencing”); State v. Fries, No. 11-2082, 2012 WL
3590033, at *2 (Iowa Ct. App. Aug. 22, 2012) (finding the district court’s plea

colloquy sufficient where it stated “that if [the defendant] wished ‘to challenge the

sufficiency of the guilty plea proceedings, it will be necessary for [him] to file a

motion in arrest of judgment . . . within forty-five days of today’s date and in no

event less than five days prior to the date scheduled for sentencing’” (second

alteration in original)).   Therefore, the district court “conveyed the pertinent

information and substantially complied with the requirements of rule 2.8(2)(d).”

Straw, 709 N.W.2d at 132. Nootenboom is precluded from challenging his guilty

plea on direct appeal.

       We affirm without further opinion pursuant to Iowa Court Rule 21.26(1)(a)

and (c).

       AFFIRMED.